DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020, has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of chambers with one chamber enclosing each electrode” (see claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a chamber” as described in the specification, see page 13 lines 15-17 (i.e., said chamber is not provided with a reference character in the drawings).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate “grounded wall,” “walls” “collector plate 16,” and “internal walls 16.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
For claims 1-19, the reference characters are not relied upon to provide a structural nexus and are not relied upon to provide an interrelationship between the recited claim limitations.  Figures should not be relied upon to provide structural nexus or interrelationship between the recited claim limitations.  Applicant should remove reference numbers to prevent reliance on the figures for claim interpretation.  The use of reference characters is not considered to have any effect on the scope of the claims. See MPEP § 608.01(m).
Claim 1
lines 5-7, said tubular shell for consistency
line 6, at least one elongated electrode (elongate is a verb)
line 7, [[being]]
lines 9 & 12, said at least one elongated electrode for consistency
line 9, said plurality of spikes for consistency
line 13, said charge particles for consistency
Claim 2 
line 1, said plurality of spikes for consistency
line 2,  said at least one elongated electrode for consistency
Claim 3 
lines 1, 6 said at least one elongated electrode for consistency
line 2, an elongated strip (elongate is a verb)
line 2, said plurality of spikes for consistency 
line 3 (twice), said elongated strip for consistency
the at least one elongated electrode for consistency
Claim 4 
lines 1, 6 said at least one elongated electrode for consistency
line 2, an elongated strip (elongate is a verb)
line 2, said plurality of spikes for consistency
lines 3 (twice), said elongated strip for consistency
Claim 5 
line 1, said at least one elongated electrode for consistency
line 2, said plurality of spikes for consistency
Claim 6 
line 1, said at least one elongated electrode for consistency
line 2, said plurality of spikes for consistency
Claim 7 line 1, said plurality of spikes for consistency
Claim 8 
line 2, said plurality of spikes for consistency
line 3, said at least one elongated electrode for consistency
Claim 9 
line 2, said plurality of spikes for consistency
line 3, said at least one elongated electrode for consistency
line 3, said tubular shell for consistency
Claim 12 
line 1, said tubular shell for consistency
line 2, a plurality of at least one elongated electrodes for consistency
Claim 16 line 2, the at least one elongated electrode for consistency
Claim 17 line 2, [[ T ]]
Claim 18 line 2, the at least one elongated electrode for consistency
Appropriate correction is required.
Claim Interpretation
Regarding claim 1, the limitation “the other end” in line recited in line 4.  Claim 1 recites “a tubular shell…defined by an inlet at one end and an outlet at the other end.”  It is inherent that a tubular structure has two opposing ends; therefore, the limitation “the other end” is definite.  
Regarding claim 5, recited the limitations “the external and/or internal surface” for said tubular shell.  It is inherent that these limitations are definite.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9, 12, 16, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said body" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited. 
Claims 2, 4, 8, and 9 recite the limitation "the length of said [at least one elongated] electrode" in lines 2, 5, 3, and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Note:  Regarding claim 4, the limitation "length" in line 4 refers to dimension for the elongate[d] strip at line 2.
Claim 3 recites the limitation "the length of the [at least one elongated] electrode" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claim 8 recites the limitation "the predetermined distance of separation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claim 9 recites the limitation "said predetermined distance of separation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claims 16 and 18 recite the limitation "the electrode length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.
Claims 16 and 18 recite the limitation "a predetermined angle" in lines 3 and 2, respectively.  Is the limitation recited in claims 16 and 18 the same as or distinct from the limitation "a predetermined angle" recited in claim 4 in line 4?
Claims 17 and 19 recite the limitation "said predetermined voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.  Furthermore, the recitation "wherein said predetermined voltage is in the range of 25000V to 50000V" in claim 17 and the recitation "wherein said predetermined voltage is in the range of 3000V to 150000V" in claim 19 are merely descriptions of a result achieved by the instant invention without making the boundaries of the claim scope clear. The scope of the subject matter embraced by the claim is unclear.   What structural component receives said predetermined voltage range?  For examination on the merits, prior art comprising a power source supplying power to an electrode with a plurality of points generating a corona discharge would also disclose the limitations for claim 17 and 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 and 12 are rejected under 35 U.S.C. 102( as being anticipated by Podhorsky (US 20080072759).
For claim 1, Podhorsky an air purification system (par [0021]; Figs. 3, 4) comprising:
a. a tubular shell (20) defined by at least one electrically grounded wall (23) defined by an inner surface and an outer surface, an inlet (par [0021]) at one end and an outlet (par [0021]) at the other end (par [0021]; Figs. 1-3);
b. a blower (4) configured to generate flow of air through said shell (par [0021]);
c. at least one elongate electrode (21) fitted within said shell (20) between said inlet (26) and said outlet (28) and being electrically isolated from said shell (pars [0021], [0023]; Fig. 3); and
d. a plurality of spikes (Fig. 3) extending from said electrode, said spikes having tips spaced apart from said inner surface and configured to generate a corona between said tips and said inner surface when an electric current of high voltage is made to pass through said electrode and thereby ionize gases and charge particles present in the air resulting in said particles being deposited on said inner surface of said body of said shell (pars [0024], [0025]).
 For claim 12, the teaching of Podhorsky is set forth above and further discloses wherein said shell comprises a plurality of electrodes and a plurality of internal walls defining a plurality of chambers with one chamber enclosing each electrode (pars [0021]-[0026]; Fig. 4).
Claims 1, 2, 5, 6, 7, 8, 10, 11, and 15 are rejected under 35 U.S.C. 102( as being anticipated by Aaltonen (US 6228148).
For claim 1, Aaltonen an air purification system (col. 2, l. 52 – col. 2, l. 8; col. 4, l. 60 – col. 5, l. 23; Figs. 1, 2) comprising:
a. a tubular shell (38) defined by at least one electrically grounded wall (16) defined by an inner surface and an outer surface, an inlet (26) at one end and an outlet (28) at the other end (col. 5, ll. 19-23);
b. a blower (42) configured to generate flow of air through said shell (col. 5, ll. 32-35);
c. at least one elongate electrode (32) fitted within said shell (38) between said inlet (26) and said outlet (28) and being electrically isolated from said shell (col. 5, ll. 12-23); and
d. a plurality of spikes (50) extending from said electrode, said spikes having tips spaced apart from said inner surface and configured to generate a corona between said tips and said inner surface when an electric current of high voltage is made to pass through said electrode and thereby ionize gases and charge particles present in the air resulting in said particles being deposited on said inner surface of said body of said shell (col. 6, ll. 18-28).
For claim 2, the teaching of Aaltonen is relied upon as set forth above.  Aaltonen further discloses wherein said spikes (50) are provided along the length of said electrode (34) in a spatially distributed manner (Fig. 2).  The phrase “in a spatially distributed manner” is an intended result.
For claims 5 and 6, the teaching of Aaltonen is set forth above and discloses wherein said electrode (32) is formed from a tube of conductive material by attaching said spikes (50) on the external and/or internal surface of said tube and wherein said electrode (32) is formed from a rod of conductive material by attaching said spikes (50) on the external surface of said rod as recited in claims 5 and 6, respectively.  The terms “tube” and “rod” are synonymous given the broadest reasonable interpretation (BRI).  The language “is formed from a tube of conductive material by attaching…on the external and/or internal surface” and “ is formed from…conductive material by attaching…on the external surface” recited in claims  5 and 6, respectively, are process steps or method steps. Apparatus claims are not limited by the recited process or method steps, only the structure implied by the steps. See MPEP § 2113.
For claims 7 and 8, the teaching of Aaltonen is relied upon as set forth above.  Aaltonen further discloses wherein said spikes (50) are arranged in a spaced apart configuration (Figs. 1, 2; col. 6, ll. 18-28); wherein the predetermined distance of separation between said spikes (50) varies along the length of said electrode (illustrated in Fig. 2).
For claims 10 and 11, the teaching of Aaltonen is relied upon as set forth above and further discloses wherein cross-section of said tube (as recited in claim 10) and said rod (recited in claim 11) is selected from the group consisting of circular, oval, elliptical, regular polygonal and irregular polygonal (see 32; col. 5, ll. 13-15).
For claim 15, the teaching of Aaltonen is relied upon as set forth above.  Aaltonen further discloses wherein velocity of flow of air is in the range of 1 m/s to 7m/s (col. 5, ll. 35-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 3, 4, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen in view of Park (KR 2017/0076939).
For claims 3 and 4, the teaching of Aaltonen is relied upon as set forth above.  Aaltonen further discloses wherein said electrode is an elongate strip of conductive material and wherein said spikes are formed on (as recited in claim 3) and externally attached on (as recited in claim 4) at least one edge of said strip.  Aaltonen appears to be silent to disclose specifically said strip is twisted along its length through a predetermined angle with number of twists based on the length of the electrode, thereby forming a dual-helical corona there around when an electric current of high voltage is made to pass through said electrode.  However, Park does teach an elongate strip of conductive material that is a spiral discharge electrode Figs. 3, 6).  Park’s apparatus is formed integrally with discharge electrodes and discharge fins and is not to be separately manufactured to improve manufacturing cost and dust collecting efficiency. (Abstract; Technical Field).  Note: The phrase “thereby forming a dual-helical corona there around when an electric current of high voltage is made to pass through said electrode” is an intended result/intended use.  It would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to substitute the apparatus of Park in the system of Aaltonen in order to improve cost and efficacy since Park discloses this motivation.
For claims 16 and 18, the teaching of Aaltonen and Park are relied upon as set forth above and disclose said number of twists across the electrode based on the electrode length are at a predetermined angle in the range of 5° to 72°.  Note: The phrase “are at a predetermined angle in the range of 5° to 72°” is an intended result/intended use.
For claim 17 and 19, as interpreted as stated above (see 112 Section), the teaching of Aaltonen and Park are relied upon as set forth above and disclose wherein said predetermined voltage is in the range of 25000V to 50000V as recited in claim 17 and in the range of 3000V to 15000V as recited in claim 19.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen.
For claim 9, the teaching of Aaltonen is set forth above and discloses the said predetermined distance of separation between said spikes.  It would appear that Aaltonen does not specifically state said predetermined distance of separation decreases along the length of said electrode towards said outlet of said shell; however, decreases along the length of said electrode towards said outlet of said shell is considered rearrangement of parts.  As such, it would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to rearrangement the distance of separation of the plurality of spikes along the length of the at least one elongated electrode as a matter of choice absent persuasive evidence that this arrangement were significant in a patentable way. MPEP § 2144.04(VI)(C).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen in view of Masuda (US 4313741).
For claims 13 and 14, the teaching of Aaltonen is set forth above and silent for a pre-filtration chamber and a post-filtration chamber.  However, Masuda is analogous art and discloses each of a pre-filtration chamber (88) and a post-filtration chamber (85), see col. 11, ll. 50-55; Figs. 7, 31.  Pre-filtration is used in order to efficiently remove dust, and post-filtration is use to remove ozone.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to include a pre-filtration chamber and a post-filtration chamber for the benefit of efficiently removal as disclosed with the teaching of Masuda for the system of Aaltonen with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 20050028676 discloses corona discharge electrode assembly for an electrostatic precipitator having a collector electrode spaced from a discharge electrode by a gap to facilitate corona discharge; US 20100089234 discloses electrodes are arranged in a helical line; US 20090151567 discloses a central electrode with discharge points for forming corona discharge; US 20140102302 discloses a tubular electrode; US 2505907 discloses a discharge electrode including a metal strip wound in a helix to form an elongated cylindrical member; JP 2001038243 discloses discharge members provided with a plurality of radially projected projections with sharpened ends at specified intervals in a longitudinal direction; and US 20190388903 discloses a gas purifying apparatus including a filter disposed at an input and an output to at least one cylindrical ground electrode and a discharge electrode disposed centrally within each of the at least one cylindrical ground electrode. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 25, 2022